 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00035-TLN-EFB
12                 Plaintiff,                         STIPULATION AND ORDER EXTENDING TIME
                                                      FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                        AND/OR TO OBTAIN AN INDICTMENT
                                                      ALLEGING FORFEITURE
14   APPROXIMATELY $100,222.37 SEIZED
     FROM WELLS FARGO BANK
15   ACCOUNT NUMBER 9475278587,
16   APPROXIMATELY $8,575.00 IN
     U.S. CURRENCY,
17
                   Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimants Ben

20 V. Phan and Y. Nhu Le (“claimants”), by and through their respective counsel, as follows:

21          1.     On or about November 19, 2018, claimants Ben V. Phan and Y. Nhu Le filed a claim in

22 the administrative forfeiture proceeding with the U.S. Secret Service (“USSS”) with respect to

23 Approximately $100,222.37 Seized From Wells Fargo Bank account number 9475278587 and

24 Approximately $8,575.00 in U.S. Currency (hereafter “defendant funds”), which were seized on August

25 24 and 27, 2018.

26          2.     The USSS has sent the written notice of intent to forfeit required by 18 U.S.C. §

27 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

28 defendant funds under 18 U.S.C. § 983(a)(2)(A)-(E), and no person, other than claimants, has filed a
                                                     1
                                                                              Stipulation and Order to Extend Time
 1 claim to the defendant funds as required by law in the administrative forfeiture proceeding.

 2          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

 4 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 5 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 6 That deadline was February 15, 2019.

 7          4.      By Stipulation and Order filed February 26, 2019, the parties stipulated to extend to May

 8 16, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 9 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

10          5.      By Stipulation and Order filed May 16, 2019, the parties stipulated to extend to August

11 14, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

12 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

13          6.      By Stipulation and Order filed August 13, 2019, the parties stipulated to extend to

14 September 13, 2019, the time in which the United States is required to file a civil complaint for forfeiture

15 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

16 forfeiture.

17          7.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

18 to December 12, 2019, the time in which the United States is required to file a civil complaint for

19 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

20 subject to forfeiture.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          2
                                                                                Stipulation and Order to Extend Time
 1          8.      Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

 3 alleging that the defendant funds are subject to forfeiture shall be extended to December 12, 2019.

 4 Dated: 9/11/19                                        McGREGOR W. SCOTT
                                                         United States Attorney
 5
                                                  By:    /s/ Kevin C. Khasigian
 6                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 7

 8 Dated: 9/10/19                                        /s/ Dennis Waks
                                                         DENNIS WAKS
 9                                                       Attorney for potential claimant
                                                         Ben V. Phan
10                                                       (Authorized by phone)
11

12 Dated: 9/10/19                                        /s/ Douglas Beevers
                                                         DOUGLAS BEEVERS
13                                                       Attorney for potential claimant
                                                         Y. Nhu Le
14                                                       (Authorized by email)
15

16
            IT IS SO ORDERED.
17
     Dated: September 17, 2019
18                                                       Troy L. Nunley
19                                                       United States District Judge

20

21

22

23

24

25

26

27

28
                                                         3
                                                                               Stipulation and Order to Extend Time
